              Case1:19-cv-00841-PGG
             Case  1:19-cv-00841-PGG Document
                                      Document5-1
                                               6 Filed
                                                  Filed07/13/20
                                                        07/08/20 Page
                                                                  Page12ofof34

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -x
                                                                  :
UNITED STATES OF AMERICA,
                                                                  :
                             Plaintiff,
                                                                  :      JUDGMENT OF FORFEITURE
                           -v.-
                                                                  :      19 Civ. 841 (PGG)

                                                                  :
$60,155.00 IN UNITED STATES CURRENCY,
                                                                  :
                     Defendant-in-rem.
                                                                   :
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - - x

                    WHEREAS, on or about January 28, 2019, the United States commenced an in rem

  forfeiture action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified

  Complaint for Forfeiture (the “Verified Complaint”).                 The Verified Complaint alleged that the

  Defendant-in-rem is subject to forfeiture pursuant to Title 21, United States Code, Section 881;

                    WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was

  posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

  days, beginning on February 2, 2019, through March 3, 2019, and proof of such publication was

  filed with the Clerk of this Court on August 13, 2019 (D.E. 5);

                    WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

  forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose

  of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

  the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first

  day of publication of the Notice on the official government internet site;
          Case1:19-cv-00841-PGG
         Case  1:19-cv-00841-PGG Document
                                  Document5-1
                                           6 Filed
                                              Filed07/13/20
                                                    07/08/20 Page
                                                              Page23ofof34
               WHEREAS, on or about April 12, 2019, notice of the Verified Complaint was sent

by certified mail, return receipt requested, to:

       King L. Wu & Associates, P.C.
       136-40 39th Avenue, Suite 507
       Flushing, NY 11354

       Cai Chen
       Brooklyn, NY 11220

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the asset have been filed;

               WHEREAS, Cai Chen is the only person and/or entity known by the Government

to have a potential interest in the Defendant-in-rem; and

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Defendant-in-rem shall be, and the same hereby is forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Defendant-in-rem, according to law.
         Case1:19-cv-00841-PGG
        Case  1:19-cv-00841-PGG Document
                                 Document5-1
                                          6 Filed
                                             Filed07/13/20
                                                   07/08/20 Page
                                                             Page34ofof34
              3.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York
            13 2020
       July __,


                                            SO ORDERED:



                                            THE HONORABLE PAUL G. GARDEPHE
                                            UNITED STATES DISTRICT JUDGE
